Citation Nr: 0947052	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  05-32 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bowel incontinence 
(claimed as bowel numbness), to include as secondary to 
service-connected degenerative lumbar disc disease.

2.  Entitlement to service connection for loss of bladder 
control (claimed as bladder numbness), to include as 
secondary to service-connected degenerative lumbar disc 
disease.

3.  Entitlement to service connection for numbness of the 
groin (also claimed as penis) and rectum, to include as 
secondary to service-connected degenerative lumbar disc 
disease.

4.  Entitlement to a disability rating in excess of 50 
percent for service-connected adjustment disorder with 
anxiety and depressed mood.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to February 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

A July 2004 rating decision denied the Veteran's claims of 
entitlement to service connection for bowel incontinence, 
loss of bladder control, and numbness of the groin and 
rectum.  

A January 2006 rating decision granted the Veteran's claim of 
entitlement to a disability rating in excess of 30 percent 
for service-connected adjustment disorder with anxiety and 
depressed mood, and assigned the same a 50 percent disability 
rating, effective September 19, 2005.  As the 50-percent 
evaluation is less than the maximum available rating, the 
issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Additional development is needed prior to further disposition 
of the claims.

The Board notes that the most recent VA treatment records 
associated with the Veteran's claims file are dated in August 
2006.  The most recent private treatment records associated 
with the Veteran's claims file are dated in September 2005.  

Further, the Board notes that the Veteran, by a July 2008 
request, asked for a copy of his claims file for the purpose 
of applying for disability benefits from the Social Security 
Administration (SSA).  It appears that records related to the 
Veteran's Social Security disability benefits claim have not 
been associated with the claims file.  

Records reflecting recent VA or private treatment, and 
records associated with the Veteran's Social Security 
disability benefits claim, may include evidence pertinent to 
his claims of entitlement to service connection for bowel 
incontinence, loss of bladder control, and numbness of the 
groin and rectum, all to include as secondary to service-
connected degenerative lumbar disc disease, as well as his 
claim of entitlement to a disability rating in excess of 50 
percent for service-connected adjustment disorder with 
anxiety and depressed mood.  

Because VA is on notice that there are additional records 
that may be applicable to the Veteran's claims and because 
these records may be of use in deciding the claims, these 
records are relevant and should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Finally, the Board notes that the most recent examination to 
determine the severity of the service-connected psychiatric 
disorder was conducted over four years ago.  The Board finds 
that another examination would be useful in assessing the 
increased rating issue.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file treatment records from the 
VAMC in Mountain Home, Tennessee, dated 
from August 2006 to the present.  Any 
and all responses, including negative 
responses, from the VAMC must be added 
to the claims file. 
2.  Contact the Veteran to clarify if 
he has received private treatment for 
any of the conditions on appeal, 
specifically, bowel incontinence, loss 
of bladder control, numbness of the 
groin and rectum, or adjustment 
disorder with anxiety and depressed 
mood, since September 2005.  If a 
positive response if received, obtain 
and associate with the claims file such 
records.  Any and all responses, 
including negative responses from the 
Veteran or any private treatment 
facility must be added to the claims 
file. 

3.  Obtain and associate with the 
claims file all relevant records 
related to the Veteran's Social 
Security disability benefits claim, to 
include any medical records upon which 
SSA based its decision.  Any and all 
responses, including negative 
responses, from the SSA must be added 
to the claims file.  

4.  The Veteran should be afforded a 
psychiatric examination to assess the 
current severity of the adjustment 
disorder with anxiety and depressed 
mood.  

5.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claims of entitlement to service 
connection for bowel incontinence, loss 
of bladder control, and numbness of the 
groin and rectum, all to include as 
secondary to service-connected 
degenerative lumbar disc disease, as 
well as his claim of entitlement to a 
disability rating in excess of 50 
percent for service-connected 
adjustment disorder with anxiety and 
depressed mood, considering any 
additional evidence added to the 
record.  If the action remains adverse 
to the Veteran, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

